Title: From Thomas Jefferson to John Page, 18 April 1781
From: Jefferson, Thomas
To: Page, John



Dear Sir
In Council April 18th. 1781

Your favour of the 13th. desiring a suspension of the Act for raising new levies has been duly received and laid before the board.
They think they cannot with any propriety suspend an Act after the Terms are all past by which it should have been carryed into execution. It would only answer the end of a remission of Penalties which would be an Abuse of the suspending Power given them by the latter Act. The Circumstances which produced that Law were that the militia of half the State had been called from their Counties on the invasion on very distant and long Services.
The neglect of the Commissioners which has prevented the Assessment from being returned is a reason which as it did not enter the Ideas of the legislature could by no means justify us in suspending the law. Under these Circumstances I should suppose it best to take up the law as soon as they shall have done their duty and get through it as soon as you can.
The Men are exceedingly wanting indeed and if not produced  generally as we had a right to expect it will be impossible for us to enable Genl. Greene to prevent his Antagonist from tredding back his Steps. I am &c,

T. J.

